Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
	Claims 1, 4-5 and 8-12 allowed.
	As to claim 1, the prior art of record alone or in combination fail to disclose a method for controlling a surgical instrument, the surgical instrument comprising: inter alia, after receiving the indication to operate the surgical instrument according to the injection mode: instructing the motor to rotate the blade to a position in which the first end of the medicament passage is exposed through a distally-positioned opening of the sheath; and instructing a pump to inject medicament through the medicament passage.	As to claim 4, the prior art of record alone or in combination fail to disclose a method for controlling a surgical instrument, the surgical instrument comprising: inter alia, a blade extending distally along a longitudinal axis; a sheath is positioned at least partially around the blade, and wherein the sheath defines a distally-positioned opening exposing at least a portion of the blade; and wherein the blade has a concave side and a non-concave side, and wherein instructing the motor to rotate the blade to the park position comprises instructing the motor to rotate the blade to a position in which the non-concave side is exposed at the distally-positioned opening of the sheath.
	As to claim 5, the prior art of record alone or in combination fail to disclose a method for controlling a surgical instrument, the surgical instrument comprising: inter alia, a sheath extending distally along the longitudinal axis, wherein the sheath is 
	As to claim 12, the prior art of record alone or in combination fail to disclose a method for controlling a surgical instrument, the surgical instrument comprising: inter alia, receiving an indication to operate the surgical instrument according to an ultrasonic-only mode; instructing the motor to rotate the blade to a park position; activating the ultrasonic transducer to longitudinally vibrate the blade; receiving an indication to operate the surgical instrument according to a dual mode; instructing the motor to provide gross rotational motion to the ultrasonic transducer; and activating the ultrasonic transducer to longitudinally vibrate the blade.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771